Citation Nr: 1705750	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-37 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to November 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2007 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's request to reopen his claim of entitlement to service connection for bilateral hearing loss. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in December 2006.  A transcript of that hearing is of record.  In March 2009, the Veteran testified at a hearing before a Veterans Law Judge sitting in Washington, DC.  A transcript of that hearing is also of record.  

In an October 2009 decision, the Board determined that new and material evidence had been submitted and reopened the claim of entitlement to service connection for right ear hearing loss.  The Board then remanded the case for additional development of the record and a de novo review of the evidence.  Following the requested development, a supplemental statement of the case (SSOC) was issued in April 2010.  

By letter dated in May 2014, the Veteran was informed that the Veterans Law Judge who conducted the March 2009 hearing was no longer employed by the Board.  The Veteran responded that he wanted a new Board hearing before a Veterans Law Judge at the RO by videoconference.  In July 2014, the Board remanded the case to the RO in order to afford the Veteran a hearing.  On November 18, 2016, the Veteran appeared at the RO and offered testimony before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is also of record.  

The issues of entitlement to service connection for post-traumatic stress disorder (PTSD) and whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current right ear hearing loss disability had onset during active duty.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  As the claim for service connection for right ear hearing loss is being granted, any error involving notice or assistance as to the hearing loss claim need not be discussed as, at this point, such error cannot have resulted in prejudice to the Veteran.  




II.  Factual background & Analysis-S/C for right ear hearing loss.

The Veteran contends that he is entitled to service connection for hearing loss in his right ear due to noise exposure during military service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The record documents numerous attempts to obtain the Veteran's STRs and the Board concludes that further attempts to locate additional STRs would be futile.  Associated with his military personnel file is a report of medical examination for enlistment purposes, conducted in December 1979, at which time an audiometric examination revealed normal hearing.  In a statement, dated in November 1984, it was noted that release from active duty was not by reason of physical disability.  No audiometric testing was conducted at the time of Veteran's discharge; as such, the absence of contemporaneous medical evidence of hearing loss does not serve as a bar to service connection.  

In the present appeal, the Veteran contends that he developed right ear hearing loss immediately following exposure to loud noises and sounds produced by explosions and gunfire while serving as a mortar man during active service.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for hearing loss in the right ear.  

With regard to the first element required for service connection, the Board finds that the weight of the competent and credible evidence establishes that the Veteran has right ear hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the August 2007 audiological examination establishes that the Veteran meets the requirements of C.F.R. § 3.385 for the right ear.  As such, the current disability element is met.  

Next, the Board finds that the Veteran experienced hearing loss during service consistent with his testimony.  His testimony as to being exposed to loud noise is consistent with his service.  Specifically, the Veteran's DD Form 214 indicates that his military occupational specialty was as Indirect Fire Infantryman.  In his substantive appeal, the Veteran indicated that he was a mortar man, and was exposed to loud noises from mortar rounds, hand grenades, artillery fire, track vehicle noise, and noise from power generators.  The record does not contradict his report of experiencing right ear hearing loss following exposure to loud noise during service and his report establishes the in-service element.

Thus, the remaining question pertaining to service connection is whether the Veteran's right ear hearing loss is related to his military noise exposure.  

In January 2006, the Veteran was seen for right ear pain and he reported a history of progressive hearing loss in the right ear since 1984.  He was diagnosed with moderate right ear sensorineural hearing loss.  

On the occasion of a VA audiological examination in August 2007, the Veteran complained of hearing loss and ear pain in the right ear.  The Veteran reported serving as a mortar man for an infantry unit; as a result, he was exposed to mortars, big guns, howitzers with hearing protection.  He reported working as a laborer for 8 years at a cotton storage where he flagged cotton; he denied any noise exposure.  He went to work at Sam's club where he was employed as a stocker; he has been there for 11 years.  The Veteran reported acoustic trauma resulting in a bleeding ear; as a result, he was profiled for hearing loss.  The Veteran indicated that he was offered a medical discharge for ear problems and depression, but he elected to fulfill his 4 year commitment.  The examiner reported that pure tone thresholds revealed severe sensorineural hearing loss in the right ear and clinically normal hearing in the left; word recognition scores were 70 percent and 98 percent in the right and left ears respectively.  The pertinent diagnosis was sensorineural hearing loss, right, ear.  The examiner stated that serial audiograms document normal hearing through November 2003; he also noted that the onset of the Veteran's progressive hearing loss was first noted in January 2006.  The examiner stated that evidence shows that he had normal hearing through November 2003 so noise exposure during active duty did not cause the Veteran's hearing loss.  

The Veteran was afforded an audiological examination in January 2010.  The examiner stated that pure tones indicated profound mixed loss for the right ear.  However, the examiner stated that test results were not suitable for rating purposes and actual thresholds were not reported.  The examiner stated that there was no audiologic information in the Veteran's claims file for his military service time; he was first seen at the VA audiology department in 1999, at which time testing revealed normal hearing bilaterally.  The examiner observed that another hearing test was done in November 2003 and it revealed clinically normal hearing bilaterally; then, an ENT in January 2005 indicated that the Veteran complained of hearing loss in the right ear that started approximately 1.5 weeks prior.  Therefore, the examiner stated that the Veteran's hearing loss in the right ear was not a result of his military noise exposure; the rationale was that the Veteran had normal hearing in the right ear in 2003, nearly twenty years post service.  

Following a review of the Veteran's claims folder in February 2010, another VA opined that the Veteran's current right ear hearing loss was not caused by or a result of his active service.  The examiner explained that the Veteran had normal hearing by current definitions of normal and he had normal hearing after he left service.  

Submitted in support of the Veteran's claim were several lay statements from individuals attesting to the fact that the Veteran has suffered right ear hearing loss as a result of military service.  In a November 2008 statement, the Veteran's mother reported that her son's hearing was fine when he entered the military in 1980; however, she remembered that, while he was stationed in Germany and speaking to him on the phone, she would have to speak very loud in order for him to hear.  At first, she attributed his difficulty to hear to the distance; however, upon his return home she noticed that she had to repeat herself on many occasions and speak louder just to get his attention.  Similarly, in a January 2009 statement dated in, the Veteran's sister reported that she noticed him having difficulty hearing just after service.  At his personal hearing in November 2016, the Veteran testified that he began experiencing hearing loss in the right ear in service, and it has gotten worse.  

The Board acknowledges the negative VA nexus opinions offered in August 2007, January 2010 and February 2010; however, those opinions are outweighed by the testimony of the Veteran and the statements of his mother and sister.  The latter is sufficient to establish a nexus between his service and his present hearing loss disability.  All three elements of service connection are met, so the appeal must be granted.


ORDER

Service connection for right ear hearing loss is granted.  




REMAND

The RO adjudicated the depression and PTSD claims in a June 2013 rating decision.  A notice of disagreement with that rating decision was received in June 2014 but VA has not yet furnished a statement of the case to the Veteran.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, remand for issuance of an SOC on those issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following actions:

Furnish to the Veteran a statement of the case regarding the issues of entitlement to service connection for PTSD and depression.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of those issues in a timely fashion, then return the case to the Board for its review, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


